Case: 09-60443     Document: 00511030751          Page: 1    Date Filed: 02/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 19, 2010
                                     No. 09-60443
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

HERMAN DOUGLAS CARTER, JR.,

                                                   Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:09-CV-40


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Herman Douglas Carter, Jr., federal prisoner # 83346-020, appeals the
district court’s dismissal of his 28 U.S.C. § 2241 petition, in which he challenged
his conviction for aggravated sexual assault and kidnaping and resulting 327-
month sentence. The district court determined that Carter could not proceed
under § 2241 because his claims did not satisfy the requirements of the “savings
clause” of 28 U.S.C. § 2255(e). Carter’s brief is entirely devoted to the merits of
his claims for relief. Carter has not argued, much less shown, that he is entitled

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60443    Document: 00511030751 Page: 2        Date Filed: 02/19/2010
                                 No. 09-60443

to proceed under § 2241 based on the savings clause of § 2255(e). See Reyes-
Requena v. United States, 243 F.3d 893, 900-01, 904 (5th Cir. 2001). Carter has
waived the issue by failing to brief it. See Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). The judgment of the district court is AFFIRMED. Carter’s
“motion requesting a bond hearing be set,” “motion for emergency hearing for
writ of habeas corpus,” and motion to remand incorporated therein are DENIED.
See Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974).




                                        2